DETAILED ACTION
This office action is in response to an amendment filed 5/24/2022 wherein claims 1-20 are pending and being examined. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 4-9, 11, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hammes (US 2012/0212727) in view of Haruguchi et al. (US 2019/0041515) (hereinafter Haruguchi).

In regard to claim 1, Hammes discloses a light-emitting module [¶0041; emitter surface of the laser light source] for measuring a distance to an object [¶0030; sensor is preferably made as a distance measurement device... distance of an object can be determined], comprising: 
	a housing [¶0046; All the named functional components are arranged in a housing 46]; 
	an optical path adjuster [¶0041; collimation lens 14. Fig.1; collimation lens (14), disposed in the housing [¶0046]; 
	a first reflecting element [¶0041; first deflection unit 18. Fig.1; first deflection unit (18) reflecting light], disposed in the housing [¶0046]; 
	a second reflecting element [¶0041; second deflection unit 24. Fig.1; second deflection unit (24) reflecting light], disposed in the housing [¶0046]; 
	a light grating element [¶0041; beam rotation element 20. ¶0054; beam rotation element 20 are a diffractive, optical element or a Fresnel lens. In a tandem cylindrical lens array or a Dove prism. ¶0027; beam rotation element preferably has a diffractive optical element]; 
	a light source, emitting a measuring light [¶0041; light source, generates a transmitted light beam 16] sequentially through the optical path adjuster, the first and second reflecting elements, and the light grating element to the object [Fig.1; transmitted beam (16) goes through the collimation lens (14), the first deflection unit (18), the beam rotation element (20), and the second deflection unit (24) forming light (28) on the object. ¶0041; A light transmitter 12, for example having a laser light source, generates a transmitted light beam 16 with the aid of a collimation lens 14. The transmitted light beam 16 is deflected via a first deflection unit 18 by a beam rotation element 20 and a transmission optics 22 and via a second deflection unit 24 into a monitored zone 26. The beam profile of the transmitted light path 16 is shown schematically by reference numeral 28. The beam profile 28 corresponds to the light spot which the transmitted light beam generates on a scanned object having a surface perpendicular to the transmitted light beam 16]; and 
	a driving assembly [¶0043; drive of a motor 36. ¶0044], disposed in the housing [¶0046] to drive the optical path adjuster, the first reflecting element, the second reflecting element, or the light grating element to move relative to the housing [¶0043-¶0044; second deflection unit 24 is made as a rule as a rotating mirror which rotates continuously by the drive of a motor 36. The respective angular position of the deflection unit 24 is recognized via an encoder... beam rotation element 20 rotates with the second deflection unit 24 about the optical axis. ¶0020; beam radiation element is preferably installed to move with the deflection unit. It accordingly rotates when the deflection unit is a rotating mirror. The orientation of the line direction of the transmitted light beam incident into the beam rotation element thereby changes].
	Hammes does not explicitly disclose wherein the first and second reflecting elements are disposed between the light grating element and the light source. However Haruguchi discloses, 
	a housing [Fig.6, Fig.23; all elements within a single housing/support]; 
	an optical path adjuster, disposed in the housing [Fig.6; relay lens (32) in the housing. ¶0189; radiation angle of laser light emitted from laser light source 31 is reduced by relay lens 32. Fig.23; condenser lens (38a) in the housing. ¶0223; condenser lens 38 a that converges laser light emitted from laser light source 31]; 
	a first reflecting element, disposed in the housing [Fig.23; mirror (35b) in the housing. ¶0222; laser light emitted from laser light source 31 is reflected by mirror 35 b]; 
	a second reflecting element, disposed in the housing [Fig.23; beam splitter forms a mirror (33). ¶0222; reflection film 33 d is formed on an incident area of laser light (projection light) on a surface of beam splitter 33 on the positive side of the Z axis]; 
	a light grating element [Fig.23; Fresnel lens (34c). ¶0223;  Fresnel lens mirror 34 c may be configured to include a first Fresnel lens part for converting laser light (projection light) into parallel light on a center part that laser light (projection light) enters]; 
	a light source, emitting a measuring light sequentially through the optical path adjuster [Fig.23; light source (31) emits light through the condenser lens (38a). ¶0223; condenser lens 38 a that converges laser light emitted from laser light source 31], the first and second reflecting elements [Fig.23; light exits the light source (31) and is reflected by the mirror (35b) and the reflective portion of the beam splitter (33)], and the light grating element to the object [Fig.23; light reflected by the mirror (35b) and the reflective portion of the beam splitter (33) subsequently reaches the Fresnel lens (34c) and is directed towards the object/scene. ¶0092; laser light projected on the distance measurement area is reflected by the object], wherein the first and second reflecting elements are disposed between the light grating element and the light source [Fig.23; mirror (35b) and beam splitter (33) located in between the light source (31) and the Fresnel lens (34c)].
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the module as disclosed by Hammes with the positioning of optical elements as disclosed by Haruguchi in order to reduce the influence of stray light and mounting mispositioning in the system [¶0012-¶0015, ¶0213-¶0214, ¶0230-¶0231]. As disclosed by Haruguchi, providing a Fresnel lens on the exit surface allows for the lens to condense reflected light on the photodetector which precludes the system from needing a lens for the imaging element. As additionally disclosed by Haruguchi, by configuring the system in the manner as shown in Fig.23 it is possible to prevent influences of opening accuracy of the beam splitter, mispositioning in mounting, and the like from appearing significantly as variations in the quantity of reflected light taken in by photodetector. 
	As noted above, Hammes discloses a scanner for measuring a distance to an object. A single housing contains all the components. As can be seen in Fig.1, a light source (12) projects a light beam into a collimating lens (14) which adjusts the beam's path/range. A first deflection unit (18) reflects the light beam through a beam rotation element (20) wherein as noted above the beam rotation element can be a diffractive (grating) element. The beam is then projected to a second deflection unit (24) wherein the beam is then projected to an object. A motor is driven that adjusts the second deflection unit (24) and/or the beam rotation element (20). 
	Haruguchi discloses a distance measurement device using a light source and optical elements for directing light from the light source to an object (similar to Hammes). As noted above and shown in Fig.23, Haruguchi discloses a light source (31) generates light that passes through a lens (38a) and is subsequently reflected by a first mirror (35b). A reflective layer is formed on a beamsplitter (thus forming a "second mirror") and after the light is reflected by the first mirror (35b) the light is then reflected by the reflective layer and enters the Fresnel lens (34c) and is subsequently directed towards the object. As noted above, this configuration allows for the photodetector to not include a lens and provides a high quality beam. 

In regard to claim 2, Hammes in view of Haruguchi discloses the light-emitting module as claimed in claim 1. Hammes in view of Haruguchi further discloses, 
	wherein the measuring light propagates through the optical path adjuster along a first propagation path to the first reflecting element [Hammes Fig.1; light from collimation lens passes along a first path to first deflection element (18). Hammes ¶0041. Haruguchi Fig.23, ¶0221-¶0231], and the measuring light is reflected by the first reflecting element and propagates along a second propagation path to the second reflecting element [Hammes Fig.1; light is reflected by the first deflection element and is directed to the second deflection element (24) along a path perpendicular to the first path. Hammes ¶0041. Haruguchi Fig.23, ¶0221-¶0231].
	See claim 1 for motivation to combine.

In regard to claim 4, Hammes in view of Haruguchi discloses the light-emitting module as claimed in claim 2. Hammes in view of Haruguchi further discloses, 
	wherein the first propagation path is perpendicular to the second propagation path [Hammes Fig.1; path of light from collimation lens (14) to first deflection element (18) is perpendicular to the path of light from the first deflection element (18) to the second deflection element (24). Haruguchi Fig.23; light from the light source (31) to mirror (35b) travels along path perpendicular to light path from mirror (35b) to beam splitter (33). Haruguchi ¶0221-¶0231].
	See claim 1 for motivation to combine.

In regard to claim 5, Hammes in view of Haruguchi discloses the light-emitting module as claimed in claim 2. Hammes in view of Haruguchi further discloses, 
	wherein the measuring light is reflected by the second reflecting element and propagates through the light grating element along a third propagation path [Haruguchi Fig.23; light reflected by reflecting layer of beam splitter (33) travels along third path. Haruguchi ¶0191-¶0193, ¶0221-¶0231].
	See claim 1 for motivation to combine.

In regard to claim 6, Hammes in view of Haruguchi discloses the light-emitting module as claimed in claim 5. Hammes in view of Haruguchi further discloses, 
	wherein the third propagation path is spaced apart from the first propagation path [Haruguchi Fig.23; path of light from light source (31) to mirror (35b) is spaced apart and parallel to path light from beam splitter (33) through the incident surface of the Fresnel lens (34c). Haruguchi ¶0191-¶0193, ¶0221-¶0231].
	See claim 1 for motivation to combine.

In regard to claim 7, Hammes in view of Haruguchi discloses the light-emitting module as claimed in claim 5. Hammes in view of Haruguchi further discloses, 
	wherein the third propagation path is parallel to the first propagation path [Haruguchi Fig.23; path of light from light source (31) to mirror (35b) is spaced apart and parallel to path light from beam splitter (33) through the incident surface of the Fresnel lens (34c). Haruguchi ¶0191-¶0193, ¶0221-¶0231].
	See claim 1 for motivation to combine.

In regard to claim 8, Hammes in view of Haruguchi discloses the light-emitting module as claimed in claim 1. Hammes in view of Haruguchi further discloses, 
	wherein the optical path adjuster comprises a collimating lens [Hammes ¶0041; collimation lens 14. Haruguchi ¶0147] or a beam expander.
	See claim 1 for motivation to combine.

In regard to claim 9, Hammes in view of Haruguchi discloses the light-emitting module as claimed in claim 1. Hammes in view of Haruguchi further discloses, 
	wherein the light grating element is attached to a surface of the second reflecting element [Haruguchi Fig.21A, Fig.23, Fig.25A, ¶0221-¶0235].
	The examiner notes that although the reflective beam splitter (33) shown in Fig.23 of Haruguchi was relied upon as disclosing the claimed "second reflecting element", under broadest reasonable interpretation the Fresnel mirror (34c) shown in Fig.23 may additionally/alternatively be considered the claimed "second reflecting element". Under such an interpretation, Haruguchi discloses one or more grating surfaces on the Fresnel mirror/”second reflecting element”. See claim 1 for motivation to combine. 

In regard to claim 11, Hammes in view of Haruguchi discloses a distance measuring device [Hammes ¶0030; sensor is preferably made as a distance measurement device. Haruguchi ¶0071], comprising:
	the light-emitting module as claimed in claim 1 [see the rejection of claim 1]; and
	a light-receiving module [Hammes ¶0042; light receiver 34, for example a photodiode. Haruguchi ¶0199-¶0203], receiving the measuring light which is reflected by the object [Hammes ¶0045; remitted light signal 30 received by the light receiver 34 is received from the monitored zone 26... reflection at the object in the monitored zone 26. Haruguchi ¶0199-¶0203] to obtain distance information of the object [Hammes ¶0045; conclusion is drawn on the distance of the object from the safety laser scanner 10. Hammes ¶0030; transmission and the reception of the light beam can be determined in the evaluation unit and the distance of an object can be determined from it. Haruguchi ¶0210-¶0211].
	See claim 1 for motivation to combine.

In regard to claim 15, Hammes in view of Haruguchi discloses the distance measuring device as claimed in claim 11. Hammes in view of Haruguchi further discloses, 
	wherein the optical path adjuster comprises a collimating lens [Hammes ¶0041; collimation lens 14. Haruguchi ¶0147] or a beam expander.
	See claim 1 for motivation to combine.

In regard to claim 16, Hammes in view of Haruguchi discloses the distance measuring device as claimed in claim 11. Hammes in view of Haruguchi further discloses, 
	wherein the light grating element comprises a Fresnel lens [Hammes ¶0027, ¶0054; beam rotation element 20 are a diffractive, optical element or a Fresnel lens. Haruguchi ¶0201-¶0203].
	See claim 1 for motivation to combine.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hammes (US 2012/0212727) in view of Haruguchi et al. (US 2019/0041515) in view of Hayashi (US 2015/0317824).

In regard to claim 3, Hammes in view of Haruguchi discloses the light-emitting module as claimed in claim 2. Neither Hammes Haruguchi explicitly disclose, wherein the driving assembly drives the light grating element to move relative to the housing in a direction parallel to the first propagation path. However Hayashi discloses,
	wherein the driving assembly drives the light grating element to move relative to the housing in a direction parallel to the first propagation path [¶0095-¶0097; apparatus 200 is different from the apparatus 100 in the sense that the diffraction grating 102 is movable in two directions, i.e., a direction in which 0th-order light travels (vertical direction) and a direction orthogonal to the vertical direction (lateral direction)... moving the diffraction grating 102 in both the vertical direction and the lateral direction on a specified-amount by specified-amount basis causes the illumination pattern to move each time in the X direction and the Z direction].
	Specifically, Hayashi discloses that diffraction gratings can be moved in the perpendicular direction as well as the parallel direction relative to the direction of a light source (and thus "parallel to the first propagation path"). 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the module disclosed by Hammes in view of Haruguchi with the moving of the grating element in a parallel direction relative to the light source as disclosed by Hayashi in order to generate additional projection patterns which allows for imaging of the object under additional lighting conditions [Hayashi ¶0048-¶0050, ¶0094-¶0097, ¶0126-¶0135]. As disclosed by Hayashi, moving diffraction gratings both vertically and laterally with respect to a light source beam allows for a plurality of modulated images to be captured at various focal positions which can provide high resolution images in the Z-direction as well as the X-direction. 

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hammes (US 2012/0212727) in view of Haruguchi et al. (US 2019/0041515) in view of Brown et al. (US 2018/0160899) (hereinafter Brown).

In regard to claim 10, Hammes in view of Haruguchi discloses the light-emitting module as claimed in claim 1. Neither Hammes nor Haruguchi explicitly disclose, wherein the light-emitting module comprises two light sources and two optical path adjusters, and the two light sources respectively emit infrared light and visible light through the optical path adjusters. However Brown discloses,
	wherein the light-emitting module comprises two light sources [Fig.1J; first light source (120) and visible light source (148) and second light source (150). ¶0077; First light source 120 is configured to emit first light and transfer the first light emitted from the first light source. ¶0205; visible light source 148. ¶0095;  light emitters 152 mounted on mounting plate 166] and two optical path adjusters [¶0103; first light emitted from first light source 120 is reflected by reflector 134 (e.g., a mirror) and beam steerer 122. ¶0112; beam splitter 146 (e.g., a dichroic mirror) for delivering light from target 144. For example, an image of target 144 is reflected by beam splitter 146 toward eye 170. ¶0095; Diffuser 154 includes a pattern 162 (e.g., an array of a grid as shown in FIG. 1D), through which light is transmitted (with diffusion). Diffuser 154 also includes portion 164 that blocks transmission of light. Thus, light from light emitters 152 passes through the pattern 162 and has the shape of the pattern 162], and the two light sources respectively emit infrared light and visible light [¶0106;  infrared light generated by light source 120. ¶0114; visible light source 148] through the optical path adjusters [Fig.1J; visible light source (148) has an optical path adjusted by elements (144, 142, 146) and light source (120) has an optical path adjusted by element (134)].
	As can be seen in Fig.1J of Brown, for example, a first light source (148) and a second light source (120) can be in the same device. As noted above the first light source can be visible light and the second light source can be infrared light. Each of the light sources has associated optical elements that adjust the light direction (and thus the optical path). 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the module disclosed by Hammes in view of Haruguchi with the two light sources as disclosed by Brown in order to capture image information of both visible light and infrared light [Brown ¶0028-¶0042, ¶0106-¶0111, ¶0160-¶0161, ¶0179]. As disclosed by Brown and as readily appreciated by one of ordinary skill, by using two light sources, one with visible light and one with infrared light, image sensors can capture images of light reflected by the object in various wavelengths thus capturing more information about the object. 

Claim(s) 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hammes (US 2012/0212727) in view of Haruguchi et al. (US 2019/0041515) in view of Pettit et al. (US 2016/0288254) (hereinafter Pettit).

In regard to claim 12, Hammes in view of Haruguchi discloses the distance measuring device as claimed in claim 11. Hammes in view of Haruguchi further discloses 
	wherein the driving assembly drives the ... adjuster to move relative to the housing along a first axis [Hammes ¶0019-¶0021, ¶0043-¶0044, ¶0050. Haruguchi ¶0173-¶0174].  
	Neither Hammes nor Haruguchi explicitly disclose, wherein the driving assembly drives the optical path adjuster to move relative to the housing along a first axis. However Pettit discloses, 
	wherein the driving assembly drives the optical path adjuster to move relative to the housing along a first axis [Fig.12; DOE coupled with beam expander ("optical path adjuster") adjustable along three axis. ¶0114; DOE 38 of fixed optical properties is mounted on a movable stage 24 with two translational degrees of freedom normal to the optical axis, and a rotational degree of freedom about the optical axis (an x-y-theta stage). A variable beam expander 32 is also shown, allowing the input beam diameter to the DOE 38 to be varied. The shape of the flux profile is adjusted by translating the DOE 38 with the moving stage 24, and adjusting the beam diameter with the beam expander 32. The orientation of the spot 7 is rotated by rotating the DOE 38 to match the scanning direction effected by the scanner 27. ¶0043; movement perpendicular to the optical axis, movement along the optical axis, and rotation about the optical axis. ¶0094].
	Although both Hammes and Haruguchi disclose that various elements within the scanners may be rotated, tilted, etc., neither Hammes nor Haruguchi explicitly disclose that an "optical path adjuster" which (as defined in claim 1) receives light from the light source and directs the light to the reflecting elements. Pettit discloses a light source for illuminating an object and measuring light reflected therefrom (similar to Hammes and Haruguchi). As additionally noted above, Pettit discloses that a beam expander/DOE coupled to a light source (the claimed "optical path adjuster") are adjusted along multiple degrees of freedom.  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the module disclosed by Hammes in view of Haruguchi with the adjustment of the optical path adjuster as disclosed by Pettit in order to improve the shaping and adjustment of the beam generated by the light source [Pettit ¶0110-¶0117]. As disclosed by Pettit, adjusting the beam in an imaging system along multiple degrees of freedom allows for beams to be generated and shaped in a precise and flexible manner which is desirable in a variety of imaging applications. 

In regard to claim 13, Hammes in view of Haruguchi in view of Pettit discloses the distance measuring device as claimed in claim 12. Hammes in view of Haruguchi in view of Pettit further discloses, 
	wherein the driving assembly drives the optical path adjuster to move relative to the housing along a second axis perpendicular to the first axis [Pettit Fig.12, ¶0114, ¶0043].
	See claim 12 for motivation to combine. 	

In regard to claim 14, Hammes in view of Haruguchi in view of Pettit discloses the distance measuring device as claimed in claim 12. Hammes in view of Haruguchi in view of Pettit further discloses, 
	wherein the driving assembly drives the optical path adjuster to rotate relative to the housing around a rotary axis which is perpendicular to the first axis [Pettit Fig.12, ¶0114, ¶0043].
	See claim 12 for motivation to combine.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hammes (US 2012/0212727) in view of Haruguchi et al. (US 2019/0041515) in view of Esbech et al. (US 2016/0022389) (hereinafter Esbech).

In regard to claim 17, Hammes in view of Haruguchi discloses the distance measuring device as claimed in claim 11. Neither Hammes nor Haruguchi explicitly disclose, further comprising an image capturing module disposed between the light-emitting module and the light-receiving module to capture a color image of the object. However Esbech discloses, 
	an image capturing module [¶0159; color image sensor 180 including an image sensor 181, electronics and potentially other elements, an optical system typically comprising at least one lens, and the image sensor] disposed between the light-emitting module and the light-receiving module [Fig.1; image sensor (181) on surface of color image sensor (180) wherein the image sensor (181) is in between the light path of the light source (101) and the body of the image sensor (180). ¶0159; scanner system with components inside a housing 100]  to capture a color image of the object [¶0167; 2D image recorded by said color image sensor 180].
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the module disclosed by Hammes in view of Haruguchi with the color image sensor as disclosed by Esbech in order to capture color information of the object in addition to the distance/shape information, thereby allowing a 3D plus color representation of the object to be generated [Esbech ¶0010, ¶0035-¶0037, ¶0076-¶0077, ¶0177-¶0179]. As disclosed by Esbech, in addition to surface profile information, capturing color information of an object allows a more complete representation of the object to be generated by the system. 

Claim(s) 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hammes (US 2012/0212727) in view of Haruguchi et al. (US 2019/0041515) in view of Wang (US 2016/0099272).

In regard to claim 18, Hammes in view of Haruguchi discloses the distance measuring device as claimed in claim 11. Neither Hammes nor Haruguchi explicitly disclose, wherein the light-receiving module has an image sensor having a plurality of photosensitive units arranged in a matrix, and each of the photosensitive units has a first sensing element and a plurality of second sensing elements, wherein the first sensing element receives the measuring light which is reflected by the object, and the second sensing elements receive a visible light which is reflected by the object. However Wang discloses, 
	wherein the light-receiving module has an image sensor [¶0022; image sensor 100 can be a CMOS image sensor. ¶0026. ¶0041; light... received by the photodiodes] having a plurality of photosensitive units arranged in a matrix [¶0021-¶0022; image sensor 100 includes a semiconductor substrate 101 containing multiple photodiodes 103 formed therein. Fig.2; Bayer pattern of the R, G, B and IR pixels], and each of the photosensitive units has a first sensing element and a plurality of second sensing elements [Fig.2; pixels arranged as 2x2 Bayer patterns ("photosensitive unit") wherein in each pattern an infrared pixel is included ("first sensing element") and color pixels are included "second sensing elements". ¶0021; a Bayer pattern of the R, G, B and IR pixels, 100R, 100G, 100B and 100IR, the position of one G pixel is replaced with an IR pixel], wherein the first sensing element receives the measuring light which is reflected by the object [¶0031-¶0033; light source unit 140 configured to radiate an IR light 140IR with a wavelength of a specific band onto the object 150...  an IR light 140IR′ is reflected by the object 150 to the image-sensor device unit 130... IR light 140IR′ reflected by the object 150 can pass through the stacked filter 120 and be received by the photodiode 103 at the IR pixel 100IR to generate an IR signal], and the second sensing elements receive a visible light which is reflected by the object [¶0033; visible light from natural light or another light source is also reflected by the object 150 and then radiates toward the image-sensor device unit 130. The reflected visible light is transmitted through the R, G and B filters, 111R, 111G and 111B, and the IR filter 109 and received by the photodiode 103 at the R, G and B pixels to obtain color image information of the object 150].
	As noted above and throughout the reference as a whole, Wang discloses a device for capturing light including a light source and an image sensor (like Hammes). Additionally, as noted above the image sensor can be a matrix of pixels. As can be seen in Fig.2, the matrix is arranged as 2x2 pixel units wherein each pixel unit contains an infrared pixel ("first sensing element") and color pixels ("second sensing elements"). The infrared pixels are used to capture light that was generated by the light source and subsequently reflected by the object and the color pixels capture light that is reflected by the object and visible. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the device disclosed by Hammes in view of Haruguchi with the pixel matrix as disclosed by Wang in order to capture color information of the object while also capturing the distance information [Wang ¶0002-¶0008, ¶0027-¶0033]. As disclosed by Wang and as can readily be appreciated by one of ordinary skill, capturing color information in addition to distance information allows more information about the object to be obtained by the sensor and as disclosed by Wang using a sensor with both color and infrared pixels allows this to be achieved within a single sensor. 

In regard to claim 19, Hammes in view of Haruguchi in view of Wang discloses the distance measuring device as claimed in claim 18. Hammes in view of Haruguchi in view of Wang further discloses, 
	wherein each of the photosensitive units has the first sensing element and three second sensing elements arranged in a matrix [Wang Fig.2; units of 2x2 pixels forming a Bayer pattern wherein a first infrared pixel and three color pixels are in a matrix. Wang ¶0021-¶0022; Bayer pattern of the R, G, B and IR pixels, 100R, 100G, 100B and 100IR, the position of one G pixel is replaced with an IR pixel].
	See claim 18 for motivation to combine. 

In regard to claim 20, Hammes in view of Haruguchi in view of Wang discloses the distance measuring device as claimed in claim 19. Hammes in view of Haruguchi in view of Wang further discloses, 
	wherein the light-receiving module has a light filter having a plurality of light filtering units arranged in a matrix [Wang Fig.1, Fig.2; filter arranged over the pixel array. Wang ¶0023; image sensor 100 includes a stacked filter 120 disposed at the IR pixel 100IR. Wang ¶0026; image sensor 100 includes an R filter 111R, a G filter 111G and a B filter 111B disposed at the R, G and B pixels, 100R, 100G and 100B, respectively], and each of the light filtering units has an infrared-pass filtering portion and an infrared-cut filtering portion, corresponding to the first and second sensing elements [Wang ¶0024; after light having passed through the stacked filter 120, an IR light with a wavelength of a narrow band, for example an IR light at 850 nm, is received by the photodiodes 103 at the IR pixels 100IR of the image sensor 100. Wang ¶0026-¶0028; IR filter 109 is stacked with the R, G and B filters, 111R, 111G and 111B. The IR filter 109 cuts off at least IR light with a specific wavelength... selective IR filter 109SIR can cut off the IR light of the light source unit, which has passed through the R, G and B filters, 111R, 111G and 111B. Wang Fig.1; infrared pixel has filters (121, 122) that allow for infrared light to pass and color pixels have filters (111R, 111G, 111B) that cuts off infrared light].
	See claim 18 for elaboration on Wang and motivation to combine. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA A VOLENTINE whose telephone number is (571)270-7261. The examiner can normally be reached Monday-Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Ustaris can be reached on (571)272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA A VOLENTINE/Primary Examiner, Art Unit 2483                                                                                                                                                                                                        July 22, 2022